Citation Nr: 1242841	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  05-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include reactive depression.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to October 1963.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO, in pertinent part, denied the Veteran's request to reopen a previously denied claim for service connection for psychiatric disability.  In a November 2009 rating decision, the RO denied entitlement to a TDIU.  

The Veteran appealed the November 2004 rating decision as to all of the issues.  In an October 2007 decision, the Board denied reopening of the claim for service connection for psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and that issue was remanded to the Board in a March 2009 Court order.  

The issue of entitlement to service connection for an acquired psychiatric disorder was last before the Board in November 2009 when it was determined that new and material evidence had been received to reopen the claim.  The issue of entitlement to service connection for an acquired psychiatric disorder to include reactive depression was remanded for additional development and adjudication on the merits.  The issue is once again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional clarification is necessary with respect to the Veteran's claim for service connection for an acquired psychiatric disorder.

Historically, the evidence reflects that in January 1962, the Veteran completed a medical history for entrance into service.  He marked yes for a history of nervous trouble of any sort.  In the comment section of the medical history report, the examiner noted, "Insomnia, not severe, nervousness - not severe."  On the report of the January 1962 medical examination, the examiner left both normal and abnormal blank and unmarked for the Veteran's psychiatric condition.  The examiner certified that the Veteran was qualified for enlistment.  In December 1962, the Veteran sought outpatient treatment for a skin disorder and a nervous condition.  The treating practitioner noted that the Veteran was worried and anxious about personal problems.  In a September 1963 medical history, the Veteran marked yes for history of nervous trouble, depression or excessive worry, and frequent trouble sleeping.  In a September 1963 service separation examination, the examiner marked normal for the Veteran's psychiatric condition.

Private hospital records following service show that the Veteran was seen for mental health counseling in June 1966, and for a psychiatric examination in October 1966.  In October 1966, the Veteran stated that he was depressed, wanted to kill himself, and needed to be in the hospital.  The examiner noted that the Veteran presented as immature and dependent.

The Veteran had VA inpatient mental health treatment from October 1966 to January 1967.  The Veteran relayed a history of very unreliable work attendance before service, a court martial and a suicide attempt during service, and marital problems and suicide attempts since service.  The treating physician reported that the Veteran appeared quite anxious, and that his behavior was manipulative and occasionally hostile.  The treating physician provided diagnoses of passive-aggressive personality and emotionally unstable personality.

In November 1972, the Veteran was admitted for VA treatment of epigastric pain.  During the hospitalization, the Veteran reportedly complained extensively about minor matters.  The physician reviewed the records of the Veteran's 1966-67 VA psychiatric hospitalization.  Diagnoses at discharge from the 1972 treatment included passive aggressive personality disorder, aggressive type.

In an August 2004 VA mental health consultation, the Veteran related mental or emotional disorder symptoms including mood swings, impatience, irritability, impaired concentration, and intolerance for authority.  He reported that, during his service, a commander who supervised his unit was so severely verbally abusive that the Veteran attempted suicide, and another man committed suicide.  He also stated that a head injury he suffered on diving into a pool, in June 1961, prior to service, led him to be less friendly and more confrontational in interactions with others.  He reported a long history of heavy alcohol use.  The examiner provided diagnostic impressions of depressive disorder, not otherwise specified and rule out post-traumatic stress disorder (PTSD).  

In records of VA outpatient treatment of the Veteran in 2007, the list of his ongoing conditions includes depression.

In July 2009, private psychologist J.R.M., Ph.D., evaluated the Veteran.  The Veteran reported that he did not have psychological trauma prior to service, that he had serious emotional and cognitive difficulties during service, and that he had emotional problems and heavy alcohol use after service.  He attributed his current psychological problems to events during his service.  He stated that during service a commanding officer created such pressure that one man committed suicide.  The Veteran reported that his own reactions to the pressure were depression, and a skin disorder characterized by hives.  He stated that his depression continued after service and through the present.  The current problems he described included depression, irritability, sleep disturbance, suicidal thoughts, fatigue, and a tendency to feel overwhelmed by even minor difficulties.  Psychological testing showed evidence of moderate depression and significant distress and maladjustment.  Dr. M. assigned current diagnoses of dysthymia and of alcohol abuse, in remission.  Dr. M. concluded that the Veteran experienced stress and had depression during service, and that the depression continued after service and through the present.  

The Veteran underwent VA examinations in 2010 and in 2012.  Both VA examiners diagnosed the Veteran with a personality disorder, which is not a disability for which compensation can be paid.  38 C.F.R. § 3.303(c).  While the 2012 examiner did respond to the questions presented by the Board in the prior remand, further clarification is necessary.  

During the course of the appeal, there is medical evidence indicating that the Veteran suffers from dysthymia (Dr. M. in July 2009) and depression (noted on the problem list in VA treatment records) as well as a mention of PTSD (.  Despite the fact that the Veteran suffers from a personality disorder (for which service connection cannot be established), if he also suffers from an acquired psychiatric disorder such as depression or dysthymia at any time during the course of the claim that is deemed related to his military service, service connection could be awarded for the acquired psychiatric disorder (i.e. depression or dysthymia).  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied requirement for manifestation of current disability).

Thus, clarification of whether the diagnoses of depression and dysthymia actually reflect symptoms caused by the personality disorder rather than distinct depressive or dysthymic disorders.  If not, the examiner should opine whether the depression or dysthymia diagnosed during the course of the appeal is a maturation of symptoms noted in service or otherwise related to service.  

As the claim for entitlement to a TDIU could be impacted by a favorable determination on the psychiatric disorder claim, the TDIU claim is inextricably intertwined with the claim for service connection, and the Board will defer making a determination on this claim until after the development deemed necessary for the psychiatric disorder claim has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the 2012 psychiatric examination, if available.  The examiner should be asked to provide a clarifying opinion following review of the claims file.  If that examiner is 
not available, another examiner of equal or greater qualifications should review the file and respond to the questions presented.  If a new examination or psychological testing is deemed necessary by the examiner such be scheduled.  

a.  Please explain whether the assessment of depression in VA treatment records and the diagnosis of dysthymia by Dr. M in 2009 are, in your opinion, misdiagnoses of symptoms actually caused by the Veteran's diagnosed personality disorder.  Please explain the basis for your opinion. 

b.  If you conclude that the depression and dysthymia represent accurate diagnoses existing during the course of the claim that represent distinct disorders from the personality disorder, then please provide an opinion as to whether the depression and/or dysthymia disorders occurring during the course of this claim are a continuation of symptoms shown in service or are otherwise related to service.  Please explain the basis for your opinion.

c.  Please clarify your statement that the Veteran had an acquired psychiatric disorder prior to service.  Specifically, please opine whether the evidence indicates the Veteran clearly suffered from depression or dysthymia prior to military service.  If so, did the symptoms in service reflect a permanent worsening of the underlying acquired psychiatric disorder?  If the disorder did undergo a permanent worsening, was that worsening clearly the result of the natural progression of the disorder?  Please explain the bases for your opinions.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefits sought on appeal, remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


